1 F.3d 1235
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis E. YARRELL, Plaintiff-Appellant,v.Tillie I. NUNNELEE;  Mitchell D. Norton;  Thomas S. Payne,III; Nelson Sheppard, Defendants-Appellees.
No. 93-6602.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 6, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Alexander B. Denson, Magistrate Judge.  (CA-91-786-BR)
Dennis E. Yarrell, Appellant Pro Se.
Lavee Hamer Jackson, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Dennis E. Yarrell appeals from the magistrate judge's order denying Yarrell's motion to amend his complaint under 42 U.S.C. Sec. 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED